DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
	
Response to Amendment
	The amendments filed on 8/6/2020 have been entered. Accordingly, claims 1, 4, 7, 10, 11, 15-19, 22, 23, 25, 27, 29-31 remain pending. 
The request for a first action interview filed 8/06/2020 has been received. However because the present applications first action was filed 5/24/2016 and responded to by the Non-Final filed 12/29/2016, the request is improper. Prosecution will proceed as normal.

Drawings
813” has been used to designate both the run through hole at the side of the porous cigarette bottle assembly [0038], while “813” appears at both an inside and outside portion of the bottle assembly of figure 8.  
Claim 17 directs the “run through hole” (813) as being part of the frame (82), However the run through holes are depicted as indentions in hollow cylindrical component 81 in figure 8, Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Multiple citations to differing run-through holes: 
Paragraph [0051] discloses “the cylinder (821)”,
Paragraph [0052] discloses “a run-through hole (821)”, 
Paragraph [0038] discloses “a run-through hole (813)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification while providing support for the liquid storage assembly to be in contact with the porous component 81 (“As shown in FIGS. 1-9, one end of the porous component (81) lies against one end surface of the perforated component for liquid storage (9), and contacts the perforated component for liquid storage (9). It absorbs the cigarette liquid from the perforated component for liquid storage (9).” [0043]), does not provide support for the liquid storage tank having no contact to the inner surface of the porous component 81 
Claims will examined as best understood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the hollow cylindrical component and cylindrical frame in relation to the run through hole, Claim 17 discloses “the hollow cylindrical component set on a cylindrical frame having run-through hole” however the specifications and drawing show support for the run-through hole being formed between the cylindrical frame and the hollow cylindrical component (see figure 8, frame not present) with the hollow cylindrical component having material removed from cylindrical outer surface to form run through (813) in connection to frame, further disclosed in the specifications -“the porous component (81) has a protuberance (812) on the other end, and the protuberance (812) fits with the cigarette bottle assembly. The protuberance (812) is a protruding half . 
Therefore the frame itself alone does not have the run-through hole, the combination of the frame with cylindrical component provides the run through (813). 
The specifications at [0052] discloses a run-through hole (821) on the frame (82), however figure 7 shows the run through hole (821) being central to the axis of the wire coil and within the hollow porous component (81), it is unclear how the Applicants “fifth embodiment” (having the only other mention of a run-through hole in paragraph [0052]) of the invention is applicable to the presently claimed embodiment wherein the frame that is positioned at the exterior of the hollow porous component includes the run-through hole.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 7, 9-11, 13-16, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts (US 5,144,962) in view of Takeuchi (US 6,155,268) and Newton (US 2013/0228191).

Regarding claim 1, Counts discloses (Fig-1-3), An electronic vaporizing device, comprising: a battery assembly having a battery (16); 
an atomizer assembly (12 with 14) including a hollow porous component (12) having an outer surface (exterior of 14) and a cylindrical inner surface (14 disposed around wire coil 12 (column 3, lines 53-55)), the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment (wire coil occupies direct contact with cylindrical inner surface of 12, see figures 1 and 3, (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)), and a wire coil (14) electrically connected to the battery (battery powers wire coil (column 3, lines 16-37)); 
the hollow porous component surrounding the wire coil (wire coil surrounded by vapor source and connected to battery (column 3, lines 16-37)), and the cylindrical inner surface of the hollow porous component in contact with the wire coil (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)); and 
an air path from the wire coil to an outlet (air path shown by arrows from 42 to 28). 
Counts is silent regarding a liquid storage component, the hollow porous component absorbing liquid from the liquid storage component, the outer surface of the hollow porous component in direct contact with the liquid in the liquid storage component.
However Takeuchi teaches (Fig-10-11-14-15) a liquid storage component (32);
the hollow porous component (302) absorbing liquid from the liquid storage component (32), the outer surface of the hollow porous component (end of 302 opposite 
The advantage of a less viscous liquid vapor source system and liquid storage component, is to reduce the lag time of producing vapor from a more viscous vapor medium “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64) and provide additional vapor source storage (liquid storage 32).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the oily viscous vapor source liquid and natural fiber material of Counts with the manufactured pore structure in contact with heating element with lower viscosity enabled liquid 
Counts in view of Takuchi as modified above teaches the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment, because a combination of the cylindrical inner surface located heating element of Counts (see figure 3, heating element 14 central to inner surface of 12) with the distal from heating element liquid storage compartment of Takuchi (see figure 15, heating element 425 opposite 302 at liquid source) would result in the liquid storage compartment contacting the porous component from a non-heating element occupied location, which as stated above would at minimum not be the inner surface of the porous component of Counts where the heating element lies on the cylindrical inner surface.
Applicants arguments filed 8/06/2020 regarding “the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment” (page 2) are not conceded, however in the interest of furthering prosecution a second combination is provided regarding the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment. 
Newton teaches (Fig-7) the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment through the optimization of a cylindrical electronic cigarette by disposing the liquid vapor storage at an outer circumference of the cylindrical electronics cigarettes frame (see figure 7 having confined liquid 44), the heating coil (32) and porous component (37) being in the central airflow path (46) which is non-contacting to the liquid vapor source stored outside of air flow constraining wall (38).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) further with Newton, by adding to the cylindrical body and vapor source of Counts, the concentric to cylindrical body hollow liquid storage location of Newton, to accommodate a liquid storage in a cylindrical housing vaporizing apparatus.


Regarding claim 10, Counts teaches the electronic vaporizing device of claim 1, Counts further discloses with the air path extending through the hollow porous component, from a first end (end of 12 towards air flow opening inlets 42) of the hollow porous component to a second end of the hollow porous component (end of 12 positioned towards air outlet 28).

Regarding claim 11, Counts discloses the electronic vaporizing device of claim 10, Counts further discloses (Fig-8) with the battery assembly further comprising an 

Regarding claim 15, Counts discloses the electronic vaporizing device of claim 11, Counts further discloses wherein the battery is rechargeable and the battery assembly includes a charging plug for recharging the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).

Regarding claim 31, Counts discloses the device of claim 1, Counts is silent regarding wherein liquid moves from the liquid storage component via capillary impregnation of the hollow porous component.
However Takeuchi teaches liquid vapor source movement by capillary force (column 3, lines 36-50).
The advantage of liquid vapor source movement by capillary force is to provide a liquid vapor source over a semi-solid vapor source to reduce lag time of vaporization “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the semi-solid when cold vapor component material of Counts with the capillary liquid delivery for liquid vapor source of Takeuchi, to provide a liquid vapor source to reduce lag in producing vapor over a semi-solid vapor source.

Regarding claim 4, Counts discloses the electronic vaporizing device of claim 1, Counts is silent regarding with the hollow porous component coaxial with the liquid storage component.
However Newton teaches (Fig-1-7) a concentric liquid storage (44).
The advantage of a concentric liquid storage, is to allow the pass through of air for vaporizing in the confined space of a cylindrical vaping apparatus while maintaining said cylindrical vaping apparatus shape, see figure 7 resembling cigarette, and further paragraph [0040] “air enters the air inlet port 26 and carries aerosol of the liquid 46 away from the atomizer 32, up the chimney 36 and out the aerosol outlet 5. As the liquid in the wick 37 is depleted by the atomizer 32, capillary action draws additional liquid from the liquid reservoir 43, through the cavity 39 and to the atomizer 32.”.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) 

Regarding claim 7, Counts discloses the electronic vaporizing device of claim 1, Counts is silent regarding with the liquid storage component around at least part of the hollow porous component.
However Newton teaches (Fig-7) with the liquid storage component (liquid 44 contained by inner portion of 12 and exterior of 36/38) around (see figure 7 showing liquid 44 confined by 38 around wick 37) at least part of the hollow porous component (37).
The advantage of the liquid storage component around at least part of the hollow porous component, is to allow the pass through of air for vaporizing in the confined space of a cylindrical vaping apparatus while maintaining said cylindrical vaping apparatus shape, see figure 7 resembling cigarette, and further paragraph [0040] “air enters the air inlet port 26 and carries aerosol of the liquid 46 away from the atomizer 32, up the chimney 36 and out the aerosol outlet 5. As the liquid in the wick 37 is depleted by the atomizer 32, capillary action draws additional liquid from the liquid reservoir 43, through the cavity 39 and to the atomizer 32.”.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) further with Newton, by adding to the cylindrical body and vapor source of Counts, the 

Regarding claim 16, Counts discloses the electronic vaporizing device of claim 7, Counts is silent regarding wherein the liquid storage component is a cylindrical bottle assembly.
However Takeuchi teaches (Fig-1) wherein the liquid storage component is a cylindrical bottle assembly (bottle 32 may be exchangeable -“a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34), claim 9 concretely discloses the same -“wherein said liquid container is exchangeably mounted”). 
The advantage of providing a bottle assembly of the liquid storage component, is to have an exchangeable liquid vapor flavor source “a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts in view of Newton, further with Takeuchi, by adding to the cylindrical shaped liquid storage system of Counts, the exchangeable bottle assembly of Takeuchi, to have an exchangeable liquid vapor flavor source.

Claims 17, 19, 21-23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Takeuchi, and Takano (US 2006/0191546)

Regarding claim 17, Counts discloses (Fig-3-8) a vaporizing device comprising: 
a battery assembly including a rechargeable battery (16), and an operating indicator (LED 54) electrically connected to an electronic circuit board (Circuit diagram Fig-8); 
an atomizer assembly (wire coil 14 and support components) electrically connected to the battery assembly (circuit diagram Fig-8); 
at least one air inlet (42) for allowing air into the housing; the atomizer assembly including a wire coil (14) and a hollow cylindrical component (12), the wire coil inside of the hollow cylindrical component (wire coil 14 inside 12 (column 5, lines 15-30)), the wire coil in contact with an inner surface of the hollow cylindrical component (contact of hollow cylindrical component 12 and wire coil 14 “the thermal characteristics of flavor-generating medium 12 vary with the size and quantity of the pellets forming the flavor-generating medium. Increased surface area, resulting from smaller pellet size, permits flavor-generating medium 12 to absorb thermal energy at a quicker rate by providing more contact with the heating element and adjacent particles” (column 5, lines 15-30));
the hollow cylindrical component having a central axis parallel to a longitudinal axis of the device (air flow arrows show axis running parallel to 12/14 and generally tubular concentric build of vaporizing device 34); 
an atomization chamber (area around heating element 14 within hollow cylindrical component 12) formed between a front end opening (inward air flow arrows at from of 12) and a back end opening (at outward arrows from 12) of the hollow cylindrical component; 

an air flow path through the atomization chamber from the at least one air inlet to the outlet (air flow arrows shown through vapor source 12); and with the wire coil electrically connected to the electronic circuit board (circuit diagram Fig-8, axis of coil shown parallel to air flow).
Counts is silent regarding a liquid storage component in a housing having an outlet, with the hollow cylindrical component absorbing liquid from the liquid storage component.
However Takeuchi teaches (Fig-12-14-15) a liquid storage component (32) in a housing (exterior of 32) having an outlet (fluid connection to porous component 302), with the hollow cylindrical component (302) absorbing liquid from the liquid storage component (porous component in contact with liquid storage by “passageway” 372/371 (column 10, lines 50-55) passage way 372/371 in fluid communication with reservoir 32 (column 10, lines 33-37))
The advantage of a liquid vapor source system in fluid communication to the hollow cylindrical component, is to reduce the lag time of producing vapor from semi-solid vapor mediums “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the semi-solid when cold vapor component material of Counts with the pore structure in contact with heating element and pore structure liquid storage of Takeuchi, to provide a liquid vapor source that reduces lag in producing vapor as well as inherent and obvious benefits of increased vapor source storage provided by the increased liquid vapor source storage.
Counts is silent regarding the cylindrical frame having a run through hole additionally in connection to the air flow path going from inlet to outlet. This portion of the claim is being examined as best understood in light of the specifications providing for the run-through hole as a portion of the frame and porous component together, the run through hole not just in or within the frame as may be ambiguously interpreted from the claim. Applicants specifications provide support for the frame along with the hollow porous component together creating a run through hole, see specifications at [0038] “the porous component (81) has a protuberance (812) on the other end, and the protuberance (812) fits with the cigarette bottle assembly. The protuberance (812) is a protruding half sphere, on the side of which there is a run-through hole (813) connecting 

However a multiplicity of air flow paths to include paths at an outer perimeter of the porous component would be obvious to try in view of Duplication of Parts because providing additional vapor passages to the vapor producing component would correlate with additional vapor produced, see MPEP 2144.05 VI. 
Further Takano teaches (Fig-4) the utilization of a plurality of run through holes (20) for additional air flow (“a negative pressure is created in the axial passages 18 within the liquid absorbent 4 as well as in the outer axial passages 20 of the absorbent 4, thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20” [0068]) at an outer perimeter (cylindrical exterior of 4) of a hollow (18) porous vapor source (4).   
The advantage of providing additional run through holes to include at a perimeter of the porous vaporizing component, is to increase airflow contact with porous component increasing production of vapor “thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20.” [0068]
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takano, by adding to the hollow porous component with central heating of Counts, the additional run through holes to include run through holes formed in part by the frame carrying the porous component, to increase airflow contact with porous component increasing production of vapor.

Regarding claim 19, Counts discloses the device of claim 17, Counts further discloses (Fig-3) with the hollow cylindrical component (12), comprising a porous material (the hollow structure 12 of Counts is at least porous to a degree, having an amount of capillary effect in moving of nicotine (an oily liquid) for vaporizing through the fibrous tobacco structure of 12 (see air flow through center of 12 shown in figure 3), the depletion of nicotine/flavor form the medium of 12 further proves movement of nicotine/flavor through medium 12 -“expended flavor-generating medium” (column 2, lines 35-37). 
Additionally Takeuchi teaches (Fig-15) comprising a porous material (“a heater 425 can be provided on the protruded end of the intercommunicating pore structure 302” (column 10, lines 59-63).
The advantage of a porous component, is to have a liquid vapor source system to reduce the lag time of producing vapor from semi-solid vapor mediums “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64).


Regarding claim 22, Counts discloses the device of claim 17, Counts is silent regarding wherein the hollow cylindrical component is fibrous and with the liquid storage component around at least part of the fibrous hollow cylindrical component.
However Takeuchi teaches (Fig-12-15) the use of fibers for absorption of liquid vapor source (column 3, lines 42-50)
The advantage of fibers is for absorption in a liquid vapor source (column 3, lines 36-50) for reduction of vapor generation lag (column 1, lines 3-24)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Counts as already modified by Takeuchi, further with Takeuchi by using fibers in the liquid vapor supply to supply liquid vapor source for reduction of vapor generation lag.
Counts in view of Takeuchi is silent regarding wherein the liquid storage component is around a least a part of the hollow cylindrical component. 
However Newton teaches (Fig-7) with the liquid storage component (liquid 44 contained by inner portion of 12 and exterior of 36/38) around (see figure 7 showing liquid 44 confined by 38 around wick 37) at least part of the hollow porous component (37).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) further with Newton, by adding to the cylindrical body and vapor source of Counts, the concentric to cylindrical body hollow liquid storage location of Newton, to accommodate a liquid storage in a cylindrical housing vaporizing apparatus.

Regarding claim 23, Counts discloses the device of claim 17, Counts is silent regarding wherein the liquid storage component is a cylindrical bottle assembly.
However Takeuchi teaches (Fig-1) wherein the liquid storage component is a cylindrical bottle assembly (cylindrical bottle 32 may be exchangeable -“a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34), claim 9 concretely discloses the same -“wherein said liquid container is exchangeably mounted”). 

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts in view of Newton, further with Takeuchi, by adding to the cylindrical shaped liquid storage system of Counts, the exchangeable bottle assembly of Takeuchi, to have an exchangeable liquid vapor flavor source.
Newton additionally teaches (Fig-1-7) wherein the liquid storage component (walls 12 36 and 38 confining liquid 44) is a cylinder concentric to a cylindrical vaping apparatus (“A liquid reservoir is disposed within the elongated housing” -abstract). 
The advantage of a cylindrical liquid storage, is to fit the liquid storage within a electronic cigarette housing having an elongated cigarette like shape (see figure 1, -“A liquid reservoir is disposed within the elongated housing, which is sealably separated from the atomizing chamber. A wick disposed through the first wick aperture between the liquid reservoir and the atomizing chamber and it is configured to transfer the liquid by capillarity from the liquid reservoir to the atomizer” abstract).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by bottle assembly of Takeuchi) further with Newton, by modifying the elongated cylindrical body and vapor source of Counts, with the cylindrical liquid reservoir to elongated cylindrical body of Newton, to accommodate a liquid storage in a cylindrical body of a vaporizing apparatus.

Regarding claim 29, Counts discloses the device of claim 17, Counts further discloses further including a charging plug electrically connected to the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).

Claims 18, 25, 27, 28 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Takeuchi and in further view of Takano and Newton.

Regarding claim 18, Counts discloses the device of claim 17, Counts further discloses and a cylindrical inner surface (inner surface of 12) of the hollow cylindrical component not in direct contact with the liquid in the liquid storage compartment (wire coil in direct contact with cylindrical inner surface of 12, see figures 1 and 3, (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)), and a wire coil (14) electrically connected to the battery (battery powers wire coil (column 3, lines 16-37)).
While the combination of Counts in view of Takuchi teaches the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment (as disclosed above by the wire coil of Counts occupying the central airflow path of the porous component and the liquid storage of Takuchi distal from the heating component).
Newton additionally teaches (Fig-7) the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment through the optimization of a 
The advantage of having the porous component at the site of air flow not in direct contact with the liquid vapor source, is to allow the pass through of air for vaporizing in the confined space of a cylindrical vaping apparatus while maintaining said cylindrical vaping apparatus shape, see figure 7 resembling cigarette, and further paragraph [0040] “air enters the air inlet port 26 and carries aerosol of the liquid 46 away from the atomizer 32, up the chimney 36 and out the aerosol outlet 5. As the liquid in the wick 37 is depleted by the atomizer 32, capillary action draws additional liquid from the liquid reservoir 43, through the cavity 39 and to the atomizer 32”.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) further with Newton, by adding to the cylindrical body and vapor source of Counts, the concentric to cylindrical body hollow liquid storage location of Newton, to accommodate a liquid storage in a cylindrical housing vaporizing apparatus.

Regarding claim 25, Counts discloses (Fig-3-8) a vaporizing device comprising: 
a battery assembly including a rechargeable battery (16), and an operating indicator (LED 54) electrically connected to an electronic circuit board (circuit diagram Fig-8); 

at least one air inlet (42) for allowing air into the housing; the atomizer assembly including a wire coil (14) in a hollow cylindrical component (12), the wire coil having a length and a diameter, with the length of the wire coil greater than the diameter of the wire coil (coil shown extending length of confines of hollow 12), the hollow cylindrical component having a cylindrical inner surface (interior of hollow porous structure 12 contacting heating element 14) and a central axis (central axis of 12) parallel to a longitudinal axis of the device (concentric tubular construction), and an inner cylindrical surface of the hollow cylindrical surface is not in direct contact with the liquid in the bottle assembly (wire coil occupies direct contact with cylindrical inner surface of 12, see figures 1 and 3, (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)); 
an atomization chamber (relation of coil 14 within hollow cylindrical vapor source 12) formed within the cylindrical inner surface of the hollow cylindrical component between a front end opening (inlet air side of 12) and a back end opening (outlet air side of 12) of the hollow cylindrical component, to allow air to flow into and out of the atomization chamber; 
the wire coil electrically connected to the electronic circuit board (circuit diagram Fig-8), the wire coil in contact with the hollow cylindrical component (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)).
Counts is silent regarding the hollow cylindrical component set on a cylindrical frame having run through hole;

However a multiplicity of air flow paths to include paths at an outer perimeter of the porous component would be obvious to try in view of Duplication of Parts because providing additional vapor passages to the vapor producing component would as expected have additional vapor production, see MPEP 2144.05 VI. 
Further Takano (US 2006/0191546) teaches (Fig-4) providing a plurality of run through holes (20) for additional air flow (“a negative pressure is created in the axial passages 18 within the liquid absorbent 4 as well as in the outer axial passages 20 of the absorbent 4, thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20” [0068]) at an outer perimeter (cylindrical exterior of 4) of a hollow (18) porous vapor source (4).   
The advantage of providing additional run through holes to include at a perimeter of the porous vaporizing component, is to increase airflow contact with porous component increasing production of vapor “thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20.” [0068]
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takano, by adding to the hollow porous component with central heating of Counts, the additional run through holes to include run through holes formed in part by the frame carrying the porous component, to increase airflow contact with porous component increasing production of vapor.

However Takeuchi teaches (Fig-10-11-14-15) wherein an outer surface of the hollow cylindrical component (where cylindrical component 302 touches liquid storage 32) is in direct contact with a liquid in the cylindrical bottle assembly, the hollow cylindrical component absorbing the liquid from the cylindrical bottle assembly (porous medium 302 contacting liquid of bottle 32).
The advantage of a less viscous liquid vapor source in a bottle assembly contacting the porous component, is to reduce the lag time of producing vapor from a more viscous vapor medium “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64) and provide additional vapor source storage (liquid storage 32).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the oily 
Additionally the optimization of air flow through use of cylindrical hollow liquid storage components is known in the art for use in cylindrical vaping apparatus having a generally central flow of air there through, see MPEP 2144.05 II Routine Optimization.
	Newton teaches (Fig-7) having a hollow bottle assembly (liquid 44 confined by walls 12 and 36, wall 36 forming vapor flow 46) contacting a portion of porous vapor producing medium and not the liquid storage (porous vapor producing medium 37 in contact with pre vapor liquid 44 outside of vapor flow path defined between flow openings 14 and 5, while the heating coil 32 contacts vapor producing medium 37 and not the coning structure of pre vapor liquid 44).
The advantage of a hollow bottle assembly is to allow the pass through of air for vaporizing in the confined space of a cylindrical vaping apparatus, see figure 7, and further paragraph [0040] “air enters the air inlet port 26 and carries aerosol of the liquid 46 away from the atomizer 32, up the chimney 36 and out the aerosol outlet 5. As the liquid in the wick 37 is depleted by the atomizer 32, capillary action draws additional liquid from the liquid reservoir 43, through the cavity 39 and to the atomizer 32.”.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts (as already modified by Takeuchi) further with Newton, by accommodating the bottle assymbly of Counts in view of 
While the combination of Counts in view of the modifications of Takuchi above teaches the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment (because the wire coil of Counts is occupying the central airflow path of the porous component and the liquid storage of Takuchi is distal from the heating component).
Newton additionally teaches (Fig-7) the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment through the optimization of a cylindrical electronic cigarette by disposing the liquid vapor storage at an outer circumference of the cylindrical electronics cigarettes frame (see figure 7 confining liquid 44), the heating coil (32) and porous component (37) being in the central airflow path (46) which is non-contacting to the liquid vapor source stored outside of air flow constraining wall (38).
The advantage of having the porous component at the site of air flow not in direct contact with the liquid vapor source, is to allow the pass through of air for vaporizing in the confined space of a cylindrical vaping apparatus while maintaining said cylindrical vaping apparatus shape, see figure 7 resembling cigarette, and further paragraph [0040] “air enters the air inlet port 26 and carries aerosol of the liquid 46 away from the atomizer 32, up the chimney 36 and out the aerosol outlet 5. As the liquid in the wick 37 is depleted by the atomizer 32, capillary action draws additional liquid from the liquid reservoir 43, through the cavity 39 and to the atomizer 32”.


Regarding claim 27, Counts discloses the device of claim 25 Counts further discloses with the hollow cylindrical component comprising a porous material (the hollow structure 12 of Counts is at least porous to a degree, having an amount of capillary effect in moving of nicotine (an oily liquid) for vaporizing through the fibrous tobacco structure of 12 (see air flow through center of 12 shown in figure 3), the depletion of nicotine/flavor form the medium of 12 further provides an evidence of movement of nicotine/flavor through medium 12 -“expended flavor-generating medium” (column 2, lines 35-37). 
Additionally Takeuchi teaches (Fig-15) comprising a porous material (“a heater 425 can be provided on the protruded end of the intercommunicating pore structure 302” (column 10, lines 59-63).
The advantage of a porous component, is to have a liquid vapor source system to reduce the lag time of producing vapor from semi-solid vapor mediums “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the semi-solid when cold vapor component material of Counts with the pore structure in contact with heating element and pore structure liquid storage of Takeuchi, to provide a liquid vapor source to reduce lag in producing vapor.

Regarding claim 30, Counts discloses the device of claim 25, Counts further discloses further including a charging plug electrically connected to the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).


Response to Arguments
Applicant's arguments filed 8/06/2020 have been fully considered but they are not persuasive. 
Applicant first argues (page 1) “Responsive to the rejections in the 04/01/2020 Final Office Action, in Counts (Fig. 3 fragment at below) the solid flavor medium is made 
However Examiner respectfully disagrees as disclosed in response to arguments filed 12/03/2019, “counts discloses the structural form of vaporizing material 12 as a hollow component around a heating coil 14 as seen in  figures 3 and  6 and further disclosed ‘Flavor-generating medium 12 typically is placed around heating element 14’ (column 3, lines 53-54)”.
Therefore the rejection is maintained. 

Applicant secondly argues (page 1-2) “In Takeuchi the pore structure is a solid mass having no inner surface, as shown in Figs. 14 and 15 below. It is not hollow. The outer surface of the pore structure contacts enclosure or tube 301. It does not contact liquid.”
However Examiner respectfully disagrees as disclosed in response to arguments filed 12/03/2019, “counts discloses the structural form of vaporizing material 12 as a hollow component around a heating coil 14 as seen in  figures 3 and  6 and further disclosed “Flavor-generating medium 12 typically is placed around heating element 14” (column 3, lines 53-54), 
Takeuchi replaces the semi solid material of Counts with a porous material to reduce the lag time of producing vapor from tobacco plant derived semi-solid vapor mediums of prior art -“the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously 
While maintaining the structure of flavor medium to heat source of Counts “The article of this invention releases a controlled amount of flavor components. A heating element raises the temperature of a flavor-generating medium to a predetermined temperature, which is below the temperature at which burning begins. For example, a non-burning article is formed by surrounding a positive temperature coefficient thermistor with the flavor-generating medium to be heated, capturing the material and heating element in a tube (which typically may be foil-lined), attaching a filter, and providing an outer wrapper for the article. The flavor-generating medium is heated by applying electrical energy to the thermistor.” (Counts column 1, lines 57-68).”
Therefore the rejection is maintained. 

Applicant thirdly argues (page 2) “The combination of Counts and Takeuchi consequently does not disclose 
a hollow porous component; 

a cylindrical inner surface not in direct contact with liquid. 
Claims 17 and 25 include a hollow cylindrical component set on a cylindrical frame having run through hole, and an air flow path through the run through hole. 
Counts at 3:20-26 discloses 3:24-26 discloses flavor-generating medium 12 may be formed in a packed bed or as an extruded rod disposed around heating element 14, and is then typically encased in an inner, thermally-insulating tube 20. Flavor-generating medium 12 is captured within tube 20 by perforated front 25 and rear clips 22 and 24, respectively.”
However Examiner respectfully disagrees because as disclosed by Applicant above, the rod of counts may be hollow “Counts at 3:20-26 discloses 3:24-26 discloses flavor-generating medium 12 may be formed in a packed bed or as an extruded rod disposed around heating element 14,” (emphasis added to “around heating element 14”), further the hollow structure 12 of Counts is at least porous to a degree, having an amount of capillary effect in moving of nicotine (an oily liquid) for vaporizing through the fibrous tobacco structure of 12 (see air flow through center of 12 shown in figure 3), the depletion of nicotine/flavor form the medium of 12 further proves movement of nicotine/flavor through medium 12 “Article 10 is separable along line A--A to permit the consumer to replace expended flavor-generating medium and filter materials, and to access power source 16.” (column 2, lines 35-37).
The capillary vapor producing liquid transportation system of Takeuchi provides a wicking component 302 (“a liquid passageway 372 is constituted by the . 
In response to applicant's argument that the combination of Counts in view of Takeuchi would not provide for modifying the hollow porous component 12 of Counts to have an exterior portion in contact with a liquid while the interior surface of 12 does not, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Because Takeuchi teaches a transportation of liquid from a distal location 32 through a porous medium 302 to a heating component 425, while Counts teaches a wire coil heating element 14 in direct contact with an interior of the hollow porous medium 12, there is no grounds for concluding that the combination of Counts and Takeuchi would have any liquid in direct contact with a heating element/ heating coil as neither Takeuchi nor Counts provides a liquid storage in direct contact to a heating device.
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by modifying the solid material of the hollow nicotine filled porous component of Counts, with the further porous material with additional contacting liquid vapor source of Takeuchi, to provide a 
	Additionally see new rejection combination of Counts in view of Newton wherein the liquid storage of Newton is concentric to central airflow of vaporizing device having central heating element.

Applicant fourthly argues (page 2) “Regardless of its form, the flavor generating medium 12 in Counts is not hollow, it is not porous, and it is not set on a cylindrical frame having a run through hole. Takeuchi also does not disclose this limitation.”
However Examiner respectfully disagrees as disclosed above Counts teaches the central hollow portion of 12, a porosity of 12 and a cylindrical frame 20 around 12, while newly cited prior art Takano (US 2006/0191546) teaches a frame having a run through hole (20) as a portion of the frame and porous component (See figure 4 showing run through hole (20) formed between frame and porous component in addition to air passages (18) within the porous component).
Therefore the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janardhan (US 10,010,109) teaches (Fig-1-2) a cylindrical housing 110 of an electronic smoking article having a cylindrical liquid reservoir (142) around the porous medium and heater (170) with a contact to the porous medium at an . 
Prior art Tong (US 2020/0205474), teaches an end mounted liquid supply (34) around vapor passage 32, with fluid communication to vaporizer at an outer perimeter via capillary action of 113 for use in a cigarette shaped smoking article. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Spencer H. Kirkwood/
Examiner, Art Unit 3761   
   
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726